DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 10/28/2021 has been considered. See the attached PTO 1449 form.

Election/Restrictions
In response to the Restriction/Election requirement office action (mailed 3/30/2021), applicant elected the active agent species glucagon-like peptide 1 analog in applicant remarks/arguments filed 6/1/2021. Newly added claim 77 recites the nanofiber comprises bovine serum albumin, which is a non-elected species and since claim 77 is drawn to a non-elected species, the claim is withdrawn. Claims 78 and 79 are also withdrawn as they depend from claim 77.     

Status of Action/Claims
Receipt of Remarks/Amendments filed on 10/28/2021 is acknowledged. Claims 68-70 and 77-79 are currently pending. Claims 68 and 69 have been amended. Claims 77-79 have been newly added. Claims 77-79 have been withdrawn. Accordingly, claims 68-70 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Withdrawn Objections/Rejections

Applicant’s arguments, filed 10/28/2021, with respect to claims 68-71 rejected under 35 U.S.C
112(a) have been fully considered and are persuasive. The rejection of claims 68-71 under 112(a) has been withdrawn. The arguments are persuasive because applicant have amended the claims such that the claims are no longer directed to preventing diabetes. 
Applicant’s arguments, filed 10/28/2021, with respect to claims 68-71 rejected under 35 U.S.C
112(b) have been fully considered and are persuasive. The rejection of claims 68-71 under 112(b) has been withdrawn. The arguments are persuasive because applicant have amended the claims such that the claims no longer present the 112b issues noted in the previous office action. 

New/Maintained Claim Objection(s) / Rejection(s)
Specification
The use of the term “Kollicoat IR” in paragraph 0029 of instant specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 69 and 70 are objected to because of the following informalities:
In claim 69, line 4, “HPC“, “CMC”, “PVA” and “PEO” should not be abbreviated and should be spelled out entirely the first time it is used in the claims. 
In claim 70, line 2, the recitation “a sodium pump inhibitor an anticonvulsant” is missing a comma between the two active agents and should recite “a sodium pump inhibitor, an anticonvulsant”.
Appropriate correction is required.

Claim Interpretation
Claim 68 and the claims that depend from claim 68 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
Claim 68 recites “an active agent comprising a biopolymer having a molecular weight of between 627 Da to 4 kDa, or between 3.7kDa to 70 kDa, comprising a bovine serum albumin (BSA), glucagon-like peptide 1 or analog, dabigatran ethexylate mesylate”. It is interpreted that a biopolymer having a molecular weight of between 627 Da to 4 kDa, or between 3.7kDa to 70 kDa is comprised of the agents recited above, including glucagon-like peptide 1 or analog. Thus, it is interpreted that a glucagon-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites multiple “discreet” layers of nanofibers. The instant specification does not clearly define what constitutes “discreet” layers and thus it is unclear as to how exactly a nanofiber carrier having multiple “discreet” layers of nanofibers is different from a nanofiber carrier having multiple layers of nanofibers. For the purpose of examination, it is interpreted that the nanofiber carrier is comprised of multiple layers of nanofibers. 
Claim 68 recites “each layer of the multiple discreet layers is adjusted to have a specific dissolution characteristic at a predetermined pH range”. It is unclear as to what constitutes “adjusted” in this limitation of claim 68. Particularly, it is unclear as to what type of adjustments are within the scope of the claim and the instant specification fail to clearly define or point out what constitutes “adjusted”. The instant specification in paragraph 00101 state “For example, in certain embodiments, pH is adjusted to close to an intended pH value using a selection of specific polymer types or mixtures that have 
Claims 69-70 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Stranska (WO 2012/097763 A2; Jul. 26, 2012) in view of Krasner (PLOS ONE, May 2014, vol. 9, issue 5). 
Stranska throughout the reference teaches a carrier for oromucosal, especially sublingual administration of physiologically active medicinal drug substances (Abstract). The reference in Example 1 discloses a biodegradable layer of nanofibers with caffeine (active agent) covered with a non-biodegradable layer (i.e. protective layer). It teaches that polyurethane (PUR) was selected to serve as a non-biodegradable layer and polycaprolactone (PCL) was used as a biodegradable layer. As stated in paragraph 0024 of the instant specification, polycaprolactone is a water soluble and/or a biodegradable polymer. Thus the biodegradable layer of nanofibers with caffeine in Stranska reads on the active layer comprising an active agent and the water soluble and or biodegradable polymer and also reads on the active layer being solublilized in the mouth cavity. Further, the instant specification state polyurethane being a hydrophobic/water insoluble polymer (Para 0086). Therefore, polyurethane selected to serve as a non-biodegradable covering layer reads on the instantly claimed protective layer comprised of water insoluble polymer. The Stranska reference discloses that the layer of polymer nanofibers containing the active substance covered from one side with covering layer, while the free side of layer of nanofibers is 

The teachings of Stranska have been set forth above.
Stranska does not teach the active agent being glucagon-like peptide 1 analog such as the ones recited in the instant claims. However, this deficiency is cured by Krasner.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Stranska to incorporate the teachings of Krasner and include liraglutide, a glucagon-like peptide-1 analog into the formulations of Stranska which disclose the active substance being a nonsteroidal anti-inflammatory drug (NSAID). One would have been motivated to do so because Krasner teaches glucagon like peptide analog liraglutide which inhibits endothelial cell inflammation and reduces the risk of cardiovascular disease in diabetic patients. It teaches that liraglutide reduced inflammatory responses to TNF-alpha and LPS stimulations and that liraglutide exerts strong anti-inflammatory effect on human aortic endothelial cells. As discussed supra, Stranska also teaches a formulation comprising NSAID which has anti-inflammatory effect and thus one skilled in the art looking to treat pro-inflammatory responses in diabetic patients and reduce the risk of cardiovascular disease in diabetic patients would have been motivated to also include the glucagon-like peptide-1 analog into the formulation of Stranska. Further, as discussed above, the Stranska reference teaches that for drugs and/or other physiologically active substances which cannot be incorporated into the layer of nanofibers during spinning, e.g. insulin (a peptide hormone), these substances are impregnated into the layer of polymer nanofibers. Thus, one skilled in the art would have reasonable expectation of success of including a glucagon-like peptide-1 analog because Stranska teaches that peptides such insulin used to treated diabetes can be impregnated into the layer of the polymer nanofibers. 
With regards to Example 1 of the Stranska reference, even though the example does not disclose using an NSAID or a glucagon-like peptide-1 analog, the reference throughout and in other 
With respect to the instantly claimed recitation wherein “the nanofiber protective layer and the nanofiber active layer are prepared using a needle-free electrospinning process”, this limitation is directed to a method of preparing the nanofiber carrier whereas the claims are directed to a method of using the nanofiber carrier. The prior art references cited above teach all the method steps of using the nanofiber carrier and thus the prior art reads on the instantly claimed invention.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 10/28/2021, with respect to the 103 rejection have been fully considered but they are not persuasive. 
Applicant argued that none of the cited references contemplate the recited active agents and particularly the biopolymers recited in the claims. It was argued that one would not consider including the recited biopolymer in an electrospun nanofiber because the molecules of the amended claims would break or denature and therefore would be unsuitable for electrospinning. 
. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,789,060 B2 in view of Stranska (WO 2012/097763 A2; Jul. 26, 2012) and Krasner (PLOS ONE, May 2014, vol. 9, issue 5). 
The ‘060 patent claims a carrier for oromucosal administration of physiologically active substances comprising a layer of polymer nanofibers which comprises a releasable active drug substance. One side of the polymer nanofibers comprises an adhesive which is contacted with a sublingual surface of a mouth and one side comprises a covering layer that overlaps the polymer nanofibers and the covering layer is adapted to prohibit leaching of the releasable drug and/or other physiologically active substance from the layer of polymer nanofibers to outside of the adhesion location and into the mouth cavity. It teaches that the active drug substance is/are component of the nanofibers (i.e. active layer). It teaches the active drug is impregnated into the layer of nanofibers. It also teaches the active drug is released from the carrier at the adhesion location and not within the 
The ‘060 patent does not teach the polymer in the active layer is a water soluble/biodegradable polymer and it does not teach the covering layer (i.e. protective layer) comprises the instantly claimed water insoluble polymer. Also, the ‘060 patent does not teach the active agents recited in instant claim 70. However, these deficiencies are cured by Stranska.  
As discussed supra, Stranska discloses a structurally similar nanofiber carrier formulation. The Stranska reference discloses that the layer of polymer nanofibers containing the active substance covered from one side with covering layer, while the free side of layer of nanofibers is designated for contact with the sublingual mucosa and enables penetration of the active into this wall. The reference discloses that the covering layer is impermeable for saliva and substances contained in the mouth cavity and prevents leaching of physiologically active substances from the carrier into the mouth cavity. The reference in Example 1 discloses a biodegradable layer of nanofibers with caffeine (active agent) covered with a non-biodegradable layer (i.e. protective layer). It teaches that polyurethane (PUR) was selected to serve as a non-biodegradable layer and polycaprolactone (PCL) was used as a biodegradable layer. Moreover, example 4 of the Stranska discloses the nanofibrous carrier with the active nabumetone, belonging to the group of non-steroidal anti-inflammatory drugs (NSAID) used to cure inflammations (see Example 4).  
The ‘060 patent also does not teach the active agent being glucagon-like peptide 1 or analog. However, this deficiency is cured by Krasner. 
Krasner teaches glucagon like peptide analog liraglutide which inhibits endothelial cell inflammation and reduces the risk of cardiovascular disease in diabetic patients. It teaches that liraglutide reduced inflammatory responses to TNF-alpha and LPS stimulations and that liraglutide exerts strong anti-inflammatory effect on human aortic endothelial cells. (see: Title; Abstract). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘060 patent to incorporate the teachings of Stranska and Krasner and include liraglutide, a glucagon-like peptide-1 analog into the formulations of ‘060. One would have been motivated to do so because Krasner teaches glucagon like peptide analog liraglutide which inhibits endothelial cell inflammation and reduces the risk of cardiovascular disease in diabetic patients. It teaches that liraglutide reduced inflammatory responses to TNF-alpha and LPS stimulations and that 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 10/28/2021, with respect to the double patenting rejection have been fully considered but they are not persuasive. 
Applicant argued that the ‘060 patent is not obvious over the claims as amended and particularly the inclusion of glucagon like peptide such as liraglutide. 
In response, the applicant is respectfully directed to the double patenting rejection in view of Krasner which renders obvious the inclusion of liraglutide. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616